--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.06
 
 
AMENDED AND RESTATED TAX CONSOLIDATION AGREEMENT
 
OF MORRIS PUBLISHING GROUP, LLC
 
This AMENDED AND RESTATED TAX CONSOLIDATION AGREEMENT (this “Agreement”), dated
with an effective date of January 6, 2010, is made by and among MORRIS
PUBLISHING GROUP, LLC, a Georgia limited liability company (the “Company”),
MORRIS COMMUNICATIONS COMPANY, LLC, a Georgia limited liability company
(“Morris”), SHIVERS TRADING & OPERATING COMPANY, a Georgia corporation
(“Shivers”), QUESTO, INC., a Georgia corporation (“Questo”) and MPG NEWSPAPER
HOLDING, LLC, a Georgia limited liability company (“MPG Holding”). This
Agreement hereby amends and restates that certain Tax Consolidation Agreement
dated as of August 7, 2003 among the Company, Morris and Shivers, as amended by
that certain Amendment No. 1 to Tax Consolidation Agreement dated as of January
28, 2009 (the “Reorganization Date”) among the Company, Morris, Shivers, Questo
and MPG Holding.
 
WHEREAS, as of the Reorganization Date, the Company is a single-member limited
liability company which is wholly owned by MPG Holding, and treated as a
disregarded entity for federal income tax purposes. MPG Holding is a
single-member limited liability company which is wholly owned by Shivers, and
treated as a disregarded entity for federal income tax purposes. Shivers is a
wholly-owned subsidiary of Questo;
 
WHEREAS, Morris is a single-member limited liability company which is wholly
owned by Morris Communications Holding Company, LLC (“Morris Holding”). Prior to
the Reorganization Date, Morris Holding was wholly owned by Shivers. As of the
Reorganization Date, Morris Holding is wholly owned by Pesto Inc., a Georgia
corporation (“Pesto”). Morris and Morris Holding are treated as disregarded
entities for federal income tax purposes and, thus, are treated as part of Pesto
as of the Reorganization Date (and are treated as part of Shivers prior to the
Reorganization Date). Pesto is a wholly-owned subsidiary of Questo;
 
WHEREAS, prior to the Reorganization Date, Shivers was the common parent, and
commencing on the Reorganization Date, Questo was the common parent, with
Shivers and Pesto as members, of an affiliated group of corporations
(collectively, the “Group”) as defined in Section 1504 of the Internal Revenue
Code of 1986 (as amended, the “Code”), and will file consolidated federal income
tax returns pursuant to Treas. Reg. §1.1502-75(a)(2). In addition, the Company,
Morris, Shivers, MPG Holding and Questo (together with their respective
subsidiaries) may be eligible to file consolidated or combined state or local
income or franchise tax returns and may wish to file consolidated or combined
state or local income or franchise tax returns;
 
WHEREAS, prior to the Reorganization Date, Shivers was a member of an affiliated
group of corporations as defined in Section l504 of the Code, of which Shivers
was the common parent, and filed consolidated federal income tax returns
pursuant to Treas. Reg. §1.1502-75(a)(2) (and for all periods prior to the
Reorganization Date, the term “Group” shall refer to the group of which Shivers
was the common parent);
 

--------------------------------------------------------------------------------


 
WHEREAS, commencing on the Reorganization Date, Questo will file consolidated
returns and will include all items of income or loss of Shivers (including items
of income or loss of the Company) and Pesto as part of Questo’s returns, but
will not treat the Company as a separate member of the Group. For purposes of
this Agreement, a return (including a return with respect to other tax
liabilities of the Group, such as employment, excise, sales taxes) in which
Questo includes on Questo’s return all items of income, loss or other activities
of the Company (as a disregarded entity) shall be treated as a consolidated
return;
 
WHEREAS, the Company, Shivers and Questo desire to allocate among themselves the
benefits and burdens which arise from filing of consolidated federal tax returns
and which may arise from filing of consolidated or combined state and local tax
returns, as if each entity was treated as a corporation taxed under Subchapter C
of the Code;
 
WHEREAS, the Company has entered into that certain Amended and Restated Credit
Agreement dated as of October 15, 2009 (the “Credit Agreement”), by and among
the Company, Morris, the lenders party thereto (the “Lenders”), and Tranche
Manager, LLC, as administrative agent (the “Agent”);
 
WHEREAS, the Company has $278,478,000 in aggregate principal amount outstanding
of the 7% Senior Subordinated Notes due 2013 (the “Notes”) under that certain
Indenture dated as of August 7, 2003, and amended by that certain First
Supplemental Indenture dated as of July 20, 2004, by and among the Company, each
of the subsidiaries of the Company, and Wilmington Trust FSB, as successor
trustee (the “Existing Indenture Trustee”);
 
WHEREAS, the Company has entered into that certain Restructuring Support
Agreement (“Restructuring Support Agreement”) dated as of October 30, 2009, by
and among the Company, each of the subsidiaries of the Company, and certain
holders of the Notes, pursuant to which the Company has agreed to commence an
exchange offer of $278,478,000 in principal amount of Notes for $100,000,000 in
principal amount of new secured notes (the “New Notes”) as set forth in that
certain Restructuring Term Sheet, dated as of September 23, 2009, as amended by
that certain Amendment to Restructuring Term Sheet, dated as of October 15, 2009
(as amended, the “Restructuring Term Sheet”); and
 
WHEREAS, the Company has agreed in the Restructuring Support Agreement to enter
into this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company, Morris, Shivers, MPG Holding, and
Questo hereby agree as follows:
 
Section 1. Tax Allocations.
 
1.01 Consolidated Tax Returns. For periods commencing on the Restructuring
Effective Date, Questo will file a consolidated federal income tax return for
all taxable periods for which the Group is permitted to file such a return. For
periods prior to the Restructuring Effective Date, Shivers filed or will file a
consolidated federal income tax return for all taxable periods for which the
Group is permitted to file such a return. Shivers, Morris, MPG Holding, and the
Company agree (and agree to cause their respective subsidiaries) to file such
consents, elections and other documents and to take such other action as may be
necessary or appropriate to carry out the purposes of this Section 1.01.
 

--------------------------------------------------------------------------------


 
1.02 Payment of Tax Liability. Questo will timely pay the Group’s federal tax
liability. For each period during which the Company’s tax items are included in
a consolidated federal tax return with Questo or Shivers, the Company shall pay
to MPG Holding an amount equal to the federal income tax liability that the
Company would pay (taking into account net operating loss carry forwards and
carry backs) if it were filing its federal tax returns separately as a C
corporation for that period and had filed separate tax returns for all other
periods (including, without limitation, for all periods prior to the date
hereof); provided, however, that any indebtedness of MPG Holding shall be
treated for purposes of the computation of payments under this Section 1.02 of
this Agreement as if it were a direct obligation of the Company and no other
affiliate. In computing the federal income taxes payable by the Company under
this Section 1.02, each of Questo, Shivers and the Company shall be deemed to
have made any elections, taken any deductions and credits, and adopted any
methods of reporting income and expense that (i) the Company would be permitted
to make, take or adopt under the Code if it was filing its federal income tax
returns separately as a C corporation for that period, and (ii) minimize the
separate liability, or increase any refunds, of the Company.
 
1.03 Estimated Taxes. Payments due pursuant to Section 1.02 hereof shall be made
on an estimated basis, such estimates being calculated, to the extent not
inconsistent with said Section 1.02, in accordance with conventions used by
Questo to compute its estimated tax (or, with respect to the first fiscal
quarter of each fiscal year of the Company, at the Company’s option, on a
three-month annualized basis, whether or not the estimated payment of Questo for
the corresponding period is based upon such convention). Estimated payments
shall be made prior to the due date of the corresponding estimated payments of
Questo. Questo shall calculate the amount payable by the Company pursuant to
this Section 1.03 and shall provide the Company with notice of any payments
prior to the due date therefor. The difference, if any, between the liability of
the Company for any taxable period, computed in accordance with Section 1.02
hereof, and the estimated payments made by the Company to MPG Holding pursuant
to this Section 1.03 shall be payable by or refundable to the Company prior to
the date of filing of the consolidated federal income tax returns of the Group
for the taxable period. Questo shall calculate such amount and, if any amount is
payable by the Company, shall provide the Company with notice of the amount due
prior to the due date therefor and the Company shall make such payment to MPG
Holding. If such amount is payable to the Company, Questo shall pay Shivers,
Shivers shall pay MPG Holding, and MPG Holding shall pay the Company, such
amounts.
 
1.04 Refunds. If on the basis of the computation made by the Company in
accordance with Section 1.02 hereof, the Company would have been entitled to a
refund of federal taxes, Questo shall pay Shivers, Shivers shall pay MPG
Holding, and MPG Holding shall pay the Company the amount of that refund at the
time that, if a refund has been applied for, the Internal Revenue Service makes
the refund and, if a refund has not been applied for, at the time the Internal
Revenue Service would have made the refund if it had been timely applied for.
For example, if the Company has a net operating loss that, on a separate return
basis, it could carry back and be entitled to a refund, Questo shall pay
Shivers, Shivers shall pay MPG Holding, and MPG Holding shall pay the Company
the amount of the refund even if no refund was actually received from the
Internal Revenue Service because the net operating loss was used against income
of Questo or because no taxes were paid in a prior year because of losses of
Questo and/or its affiliates. Conversely, if the Company has a net operating
loss that, on a separate return basis, it could not carry back but would have to
carry forward, it shall not be entitled to a refund until it could, on a
separate basis, use the carry forward even if, as a result of Questo’s income
the Group in fact carried back the loss and obtained a refund. Notwithstanding
the foregoing, the Company shall not be entitled to any refund in excess of the
amounts it has paid pursuant to Section 1.02 hereof, as redetermined pursuant to
Section 1.05 hereof. The payments and refunds of such amounts shall be treated
analogously to the treatment in Sections 1.02 through 1.04 hereof.
 

--------------------------------------------------------------------------------


 
1.05 Redeterminations. In the event of any adjustment to the tax return of the
Group as filed (by reason of an amended return, claim for refund or an audit by
the Internal Revenue Service), the liability of Questo or Shivers and the
Company shall be redetermined to give effect to any such adjustment as if it had
been made as part of the original computation of tax liability. Payments between
Questo, Shivers, MPG Holding, and the Company shall be made to reflect the
results of this redetermination. The payments shall be made promptly before any
corresponding payments to the Internal Revenue Service or promptly after the
receipt of any refund from the Internal Revenue Service. Any payments shall
include interest and penalties equal to the amount actually paid to, or received
from, the Internal Revenue Service with respect to the redetermination of tax
liabilities. Questo shall calculate the amounts of any payments and shall give
Shivers, MPG Holding, and the Company at least 10 days’ notice of any amounts
payable by the Company.
 
1.06 State and Local Taxes. If Questo, any affiliate of Questo (other than the
Company and the subsidiaries of the Company) or the Company, or any of them, are
eligible, but not required, to file consolidated or combined state or local
income, franchise or other tax returns, Questo shall determine, in its sole
discretion, whether to file any such return. If Questo, any affiliate of Questo
(other than the Company and the subsidiaries of the Company) or the Company, or
any of them, file consolidated or combined state or local tax returns, the
Company shall pay to MPG Holding amounts equal to the amount of state or local
tax that the Company would pay as a separate corporation. Questo shall pay
Shivers, Shivers shall pay MPG Holding, and MPG Holding shall pay the Company
the amount of any refunds the Company would have received from any state or
local authority were it a separate corporation. The computations of such
amounts, their payments, any refunds, all elections, and any adjustments shall
be treated analogously to the treatment of federal taxes in Sections 1.02
through 1.05 hereof.
 
1.07 Indemnification. Questo shall indemnify the Company for any federal, state
or local tax liability of Questo or any affiliate of Questo other than the
Company, whether imposed pursuant to Treas. Reg. §1.1502-6, any state or local
counterparts to that provision or otherwise. Any indemnification payments are to
be made on an after-tax basis, within 10 days of the Company’s notifying Questo
of its liability.
 
1.08 Information. The Company shall provide Questo with any information Questo
may need in connection with Questo’s federal tax return and with any state or
local tax consolidated or combined returns. Questo shall prepare, or have
prepared at its expense, the federal consolidated income tax return and any
state or local consolidated or combined income or franchise tax returns. Questo,
Shivers, MPG Holding, and the Company shall cooperate with each other in the
preparation of all federal, state or local income tax returns.
 

--------------------------------------------------------------------------------


 
1.09 Audits. Questo shall act as Company’s agent in the event of any audit of
Questo’s federal consolidated tax return and any state or local consolidated or
combined tax returns and in any administrative or judicial proceedings with
respect to such returns. Questo, Shivers, MPG Holding and the Company shall
cooperate with each other in such audits, administrative or judicial
proceedings.
 
1.10 Participation in Proceedings. Questo shall inform Shivers, MPG Holding, and
the Company of any audits, administrative or judicial proceedings that may
affect the Company’s tax liability. The Company shall have the right, at its own
expense, to participate in such proceedings as to issues that affect the
Company’s tax liability or that may affect the Company’s tax liability in future
years. Questo shall not settle any such issues without the Company’s consent,
which consent may not unreasonably be withheld.
 
1.11 Certain Limitations on Company’s Obligation. For the avoidance of doubt,
and notwithstanding anything to the contrary contained or implied in this
Agreement, the parties acknowledge and agree that the Company shall not be
required to make any payments to MPG Holding, Questo or any other entity whose
income is included in a consolidated or combined income or franchise tax return
of the Group, and shall be indemnified against the making of any payments to the
Internal Revenue Service or other state or local taxing authority, with respect
to any tax consequences or liabilities arising from or attributable to either
(i) the Plan of Reorganization attached as Schedule VIII to that certain
Amendment No. 4 and Waiver No. 2 to the Credit Agreement, dated as of January
28, 2009, among the Company, Morris, Shivers, MPG Holding, the guarantors and
lenders party there, and JPMorgan Chase Bank, N.A., as administrative agent, or
(ii) the transactions contemplated by that certain term sheet and related
diagram attached as Attachment A (and described therein as the “Senior
Refinancing Transaction”, the “Senior Refinancing Documentation”) to the
Restructuring Term Sheet; provided, however, that in calculating the obligations
of the Company under this Agreement, there shall be taken into account the tax
consequences and liabilities arising from or attributable to the refinancing or
satisfaction of the Company’s senior secured debt and the issuance of the new
MPG Holding debt as described in the Senior Refinancing Documentation, the
issuance of the New Notes in exchange for the Notes, and the payment of related
fees and expenses, all as provided for in connection with the Senior Refinancing
Transaction (as defined in the Restructuring Support Agreement).
 
Section 2. Representations and Warranties. Each of Questo, Shivers, MPG Holding,
Morris and the Company (each being herein called an “Obligor”) represents and
warrants to the other that:
 
2.01 Corporate Existence. Questo and Shivers are corporations and MPG Holding,
Morris and the Company are limited liability companies, in each case duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each has all requisite corporate or other
power, and has all material governmental licenses, authorization, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted.
 

--------------------------------------------------------------------------------


 
2.02 No Breach. None of the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter, by-laws or operating agreement of such
Obligor or any of its subsidiaries, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which such Obligor or any of its
subsidiaries is a party or by which they are bound or to which they are subject,
or constitute a default under any such agreement or instrument, or result in the
creation or imposition of any lien upon any property of such Obligor or any of
its subsidiaries pursuant to the terms of any such agreement or instrument.
 
2.03 Corporate Action. Such Obligor has all necessary corporate or limited
liability company power, authority and legal right to execute, deliver and
perform its obligations under this Agreement; the execution, delivery and
performance by such Obligor of this Agreement has been duly authorized by all
necessary corporate or limited liability company action on its part (including,
without limitation, any required shareholder or member approvals); and this
Agreement has been duly and validly executed and delivered by such Obligor and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
2.04 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance by such Obligor of this
Agreement or for the validity or enforceability hereof.
 
Section 3. Third Party Beneficiaries. Each of Questo, Shivers, Morris, MPG
Holding, and the Company, for itself and its successors, covenants and agrees
that the provisions of this Agreement are for the benefit, inter alia, of the
trustee under the Indenture (the “New Indenture Trustee”) (or, prior to the
issuance of the New Notes, the Existing Indenture Trustee), the holders of the
New Notes (or, prior to the issuance of the New Notes, holders of the Notes),
the Lenders, the Agent, any lenders of the Refinanced Debt as defined in the
Indenture, and their respective successors and assigns; and each of the New
Indenture Trustee (or, prior to the issuance of the New Notes, the Existing
Indenture Trustee), the holders of the New Notes (or, prior to the issuance of
the New Notes, holders of the Notes), the Lenders, the Agent and any lenders of
the Refinanced Debt are hereby made an obligee hereunder and any one of them may
enforce the provisions of this Agreement.
 
Section 4. Tax Elections. From and after the date the Indenture (as defined in
the Restructuring Support Agreement) is issued:
 
4.01 The New Indenture Trustee shall have an approval right as more fully
specified in Section 4.02 below with respect to elections made or positions
taken for tax return purposes, and, in the case of subclause (D), actions taken,
to the extent those elections, positions or actions taken could reasonably be
expected to have any adverse consequence on the New Notes or the Company,
related to (A) the exchange of the New Notes for the Notes (as defined in the
Restructuring Support Agreement), (B) the Plan of Reorganization attached as
Schedule VIII to that certain Amendment No. 4 and Waiver No. 2 to the Credit
Agreement, dated as of January 28, 2009, among the Company, Morris, Shivers, MPG
Holding, the guarantors and lenders party there, and JPMorgan Chase Bank, N.A.,
as administrative agent, (C) the Senior Refinancing Transaction, or (D) the
indebtedness of MPG Holding.
 

--------------------------------------------------------------------------------


 
4.02 At least twenty (20) business days prior to making any election or taking
any position or action as described in Section 4.01 above, the Company shall
provide the New Indenture Trustee with notice of such proposed election to be
made, or position or action to be taken, setting forth in reasonable detail a
description of such election, position or action the circumstances surrounding
such election, position or action and the anticipated results of taking such
election, position or action, and request that the New Indenture Trustee notify
holders of the New Notes of such proposed election, position or action and
request such holders of the New Notes notify the New Indenture Trustee in
writing if such holders object to such proposed election, position or action.
The Company shall request that the New Indenture Trustee notify it of any
objections received from the holders of the New Notes. Unless the New Indenture
Trustee notifies the Company that it has received written objections from the
Required Noteholders (as defined in the Indenture) during such twenty (20)
business day period (in which case the Company shall not make such election or
take such position or action), the Company may then make such election or take
such position or action.
 
4.03 For purposes of this Section 4, it is understood and agreed that this
Section 4 shall apply to elections made or positions taken that could reasonably
be expected to have any adverse consequence on the New Notes or the Company,
only to the extent that such elections or positions are subject to the
discretion of the Company, and shall not apply to any position taken if such
position is required by applicable law or regulation. For this purpose, a
position shall be deemed to be required by applicable law or regulation if the
Company has received written advice from either (x) a nationally recognized law
firm, or (y) a “Big Four” accounting firm, that such position is required by law
or regulation.
 
Section 5. Miscellaneous.
 
5.01 No Impairment. No right, power or remedy of any holder of the New Notes
(or, prior to the issuance of the New Notes, any holder of the Notes), any
Lender, any lenders of the Refinanced Debt, the Agent, the New Indenture Trustee
(or, prior to the issuance of the New Notes, the Existing Indenture Trustee)
hereunder shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company, Questo, Morris, MPG Holding or
Shivers.
 
5.02 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Georgia.
 
5.03 Waivers, Etc. The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by Questo, Morris, Shivers, MPG
Holding, and the Company so long as such amendments do not disadvantage the
holders of the New Notes (or, prior to the issuance of the New Notes, holders of
the Notes) in any material way with respect to the original indenture as in
effect on the issue date and otherwise only with the consent of the Trustee. Any
such amendment or waiver shall be binding upon Questo, Shivers, Morris, MPG
Holding, the Company, the Existing Indenture Trustee, the New Indenture Trustee
and each holder of the Notes or the New Notes.
 

--------------------------------------------------------------------------------


 
5.04 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of Questo, Morris, Shivers,
MPG Holding, the Company, the Existing Indenture Trustee, the New Indenture
Trustee and the holders of the Notes or the New Notes.
 
5.05 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument; and
any of the parties hereto may execute this Agreement by signing any such
counterpart.
 
5.06 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Company and the New Indenture
Trustee and the holders of the New Notes in order to carry out the intentions of
the parties hereto as nearly as may be possible and (b) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.
 

--
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
MORRIS PUBLISHING GROUP, LLC
 
By: 1/6/2010
 /s/ Steve. K. Stone  
Name: Steve K. Stone
Title: Sr. Vice President/CFO
           
MORRIS COMMUNICATIONS COMPANY, LLC
 
By: 1/6/2010
/s/ Steve. K. Stone  
Name: Steve K. Stone
Title: Sr. Vice President/CFO
           
SHIVERS TRADING & OPERATING COMPANY
 
By: 1/6/2010
 /s/ Steve. K. Stone   
Name: Steve K. Stone
 
Title: Sr. Vice President/CFO
       
MPG NEWSPAPER HOLDING, LLC
 
By: 1/6/2010
 /s/ Steve. K. Stone  
Name: Steve K. Stone
 
Title: Sr. Vice President/CFO
       
QUESTO, INC.
 
By: 1/6/2010
 /s/ Steve. K. Stone  
Name: Steve K. Stone
 
Title: Sr. Vice President/CFO

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 